Exhibit 10.15

LOGO [g10993ausam.jpg]

October 19, 2008

Dear Warrantholder,

We refer you to the news release of Ausam Energy Corporation (the “Company”)
dated October 19, 2008 (the “News Release”) with respect to the Company’s early
exercise warrant incentive program commencing on October 20, 2008 (the “Early
Exercise Program”), designed to encourage the early exercise of up to 8,701,132
outstanding common share purchase warrants of the Company (“Warrants”).

From October 20, 2008, up to and including 5:00 p.m. (Calgary time) on
November 18, 2008 (the “Early Exercise Period”), existing holders of Warrants
(“Warrantholders”) may exercise their Warrants at a discounted price of US$1.50
per Warrant. Warrantholders who exercise during this period and pursuant to the
terms of the Early Exercise Program will be entitled to receive an additional
one-half of one common share purchase warrant for each Warrant exercised, with
each whole additional common share purchase warrant (each an “Incentive
Warrant”) entitling the holder thereof to purchase one common share in the
capital of the Company (each a “Common Share”) for a period of five years
following the date of issuance of the Incentive Warrant. Each Incentive Warrant
will be exercisable at a price of (i) US$1.50 up to and including the second
anniversary of the date of issuance of the Incentive Warrants; (ii) thereafter
at a price of US$1.65 up to and including the third anniversary of the date of
issuance of the Incentive Warrants; (iii) thereafter at a price of US$1.82 up to
and including the fourth anniversary of the date of issuance of the Incentive
Warrants; and (iv) thereafter at a price of US$2.00 up to and including the
fifth anniversary of the date of issuance of the Incentive Warrants. Each
Incentive Warrant, and any Common Shares issuable on the exercise thereof, will
be subject to a six month hold period commencing upon the issuance of such
Incentive Warrant, which issuance will take place as soon as is practicable
after the conclusion of the Early Exercise Program.

The Company intends to issue up to 8,701,132 Common Shares and up to 4,350,566
Incentive Warrants to Warrantholders who participate in the Early Exercise
Program. Warrants that are not tendered for exercise pursuant to the Early
Exercise Program will remain outstanding and will continue to be exercisable for
Common Shares on the same terms (including at the original exercise price)
applicable to such Warrants as they existed prior to the Early Exercise Program.
If all of the eligible Warrants are exercised during the Early Exercise Period,
the Company expects to receive gross proceeds of up to approximately
US$13,051,698.

The Early Exercise Program offers several benefits to the Company and its
shareholders, including, among other things, providing:

 

•  

a means for the Company to raise additional working capital in an efficient
manner;



--------------------------------------------------------------------------------

•  

capital for the ongoing exploration and development of the Company’s projects;
and

 

•  

simplification and “clean-up” of the Company’s capital structure.

Warrantholders are encouraged (but are under no obligation) to exercise their
Warrants pursuant to the Early Exercise Program. A warrant amendment, exercise
and subscription agreement is attached hereto as Schedule “A”. The warrant
amendment, exercise and subscription agreement is also available on SEDAR at
www.sedar.com and on the Company’s website at www.ausamenergy.com.

As the Company is now considered to be a domestic issuer of securities under the
securities laws of the United States of America, all securities issued by the
Company without registration under the Securities Act of 1933 of the United
States of America are considered restricted securities and will bear a
restrictive legend that such securities may not be sold or transferred without
first being registered under the United States Securities Act of 1933 and any
applicable state securities laws or there being an exemption from the
registration requirements of such laws available for such sale or transfer. This
restrictive legend will be applicable to all securities holders, both United
States persons and persons who are not United States persons. The Company does
not intend to register any of its Common Shares that are issuable upon exercise
of the Warrants, the Incentive Warrants, or its Common Shares that are issuable
upon exercise of the Incentive Warrants under the United States Securities Act
of 1933 or any state securities laws and the Company shall have no obligation to
register any of such securities under any of such laws. Accordingly, all Common
Shares acquired through exercise of the Warrants, all Incentive Warrants and all
Common Shares acquired through exercise of the Incentive Warrants may not be
sold or transferred (other than in a private transaction in which the transferee
is an accredited investor under the United States Securities Act of 1933 and a
legal opinion is delivered to the Company that such transfer is exempt from
registration under the United States Securities Act of 1933 and any applicable
state securities laws) prior to the date that is six months and one day after
the date of issuance of such securities by the Company (if the Company continues
to be a reporting company under Section 15(d) of the United States Securities
and Exchange Act of 1934) or that is one year and one day after the date of
issuance of such securities by the Company (if the Company ceases to be a
reporting company under Section 15(d) of the United States Securities and
Exchange Act). The Company intends to continue to be a reporting company under
Section 15(d) of the United States Securities and Exchange Act of 1934.
Accordingly, persons acquiring Common Shares through exercise of the Warrants,
the Incentive Warrants and Common Shares through exercise of the Incentive
Warrants should be prepared to hold such securities for a period of at least six
months and one day before any sale or transfer thereof. The Company and its
transfer agent may refuse to transfer such securities if the Company or the
transfer agent is not satisfied that these requirements have been satisfied.

In order to participate in the Early Exercise Program, the following
documentation must be received by the Company or its counsel by no later than
5:00 p.m. (Calgary time) on November 18, 2008:

 

  i. a duly completed and executed warrant amendment, exercise and subscription
agreement, in the from attached as Schedule “A”; and

 

2



--------------------------------------------------------------------------------

  ii. a certified cheque or bank draft payable to “Bennett Jones LLP in trust
for Ausam Energy Corporation” in full payment of the Warrants being exercised,
being US$1.50 per Warrant (wire transfer instructions will be provided upon
request); and

 

  iii. the original certificate(s) representing the Warrants being surrendered
in connection with the exercise referred to in (ii) above.

Note that only those Warrantholders who meet the criteria set forth in Schedule
“A” may participate in the Early Exercise Program.

Please send the above documents to the Company care of the address noted below:

Ausam Energy Corporation

c/o Bennett Jones LLP

4500 Bankers Hall East

855 2nd Street S.W.

Calgary, Alberta T2P 4K7

Attn: Sean Mason

Fax: (403) 265-7219

Tel: (403) 298-3027

masons@bennettjones.ca

The Company intends to issue Common Shares in tranches periodically during the
Early Exercise Period and in a final tranche as soon as is practicable after the
expiry of the Early Exercise Period. All Incentive Warrants will be issued as
soon as is practicable after the expiry of the Early Exercise Period
concurrently with the final tranche of Common Shares.

Warrants held by insiders of the Company (in excess of an aggregate of 483,279
Warrants held by such insiders which may participate on a pro rata basis),
Warrants previously issued to agents as compensation or held by employees of
such agents and Warrants issued by the Company after October 20, 2008 are not
eligible for the Early Exercise Program and are not included in the 8,701,132
Warrants which may be exercised pursuant to the Early Exercise Program.

Please do not hesitate to contact the Company at (832) 678-2200 attention: Mark
Avery or visit the Company’s website should you wish to further inquire about
the Early Exercise Program.

We encourage you to take advantage of the Early Exercise Program, which we
believe to be attractive to you as a Warrantholder and beneficial to the
Company, and we thank you for your continuing support.

Sincerely,

“Mark Avery”

President and Chief Executive Officer

 

3



--------------------------------------------------------------------------------

Schedule “A”

Warrant Amendment, Exercise and Subscription Form

(attached)

 

4



--------------------------------------------------------------------------------

THIS WARRANT AMENDMENT, EXERCISE AND SUBSCRIPTION AGREEMENT IS ONLY

FOR USE IN CONJUNCTION WITH THE EARLY WARRANT EXERCISE PROGRAM

OF AUSAM ENERGY CORPORATION

The instructions accompanying this Warrant Amendment, Exercise and Subscription
Agreement should be read carefully before completing this Warrant Amendment,
Exercise and Subscription Agreement. Ausam Energy Corporation will assist you in
completing this Warrant Amendment, Exercise and Subscription Agreement.

WARRANT AMENDMENT, EXERCISE AND SUBSCRIPTION AGREEMENT

to accompany certificates for

Common Share Purchase Warrants

of

AUSAM ENERGY CORPORATION

THE EARLY WARRANT EXERCISE PROGRAM WILL BE OPEN FOR ACCEPTANCE UNTIL

5:00 P.M. (CALGARY TIME) ON NOVEMBER 18, 2008

This warrant amendment, exercise and subscription agreement (the “Agreement”),
properly completed and signed in accordance with the instructions set out below,
together with all required documents and payment, must accompany the original
certificates (each a “Warrant Certificate”) representing common share purchase
warrants (the “Warrants”) of Ausam Energy Corporation (“Ausam”) to be amended
and exercised pursuant to the early warrant exercise program (the “Program”) of
Ausam.

The terms and conditions of the Program are set forth in this Agreement.

Please carefully read the instructions provided herein before completing this
Agreement.

TO:        AUSAM ENERGY CORPORATION

The undersigned delivers to you the enclosed Warrants Certificate(s), the
details of which are as follows:

DESCRIPTION OF WARRANT CERTIFICATE(S)

(if insufficient space, attach a list in the form below)

 

Number of Warrants

Amended and

Exercised

 

Certificate No.(s)

 

Total Number of Warrants
Represented by

Certificate(s)

 

Name in which Registered

(please print)

                 

Total:

     



--------------------------------------------------------------------------------

PART I – TERMS AND CONDITIONS OF THE PROGRAM

 

1. Upon acceptance by the undersigned of the offer by Ausam to participate in
the Program, each Warrant held by the Warrantholder and tendered for amendment
and exercise shall be amended as follows (the “Exercised Warrants”):

 

  (a) the exercise price for each whole Exercised Warrant shall be deemed to be
US$1.50 (the “Amended Exercise Price”); and

 

  (b) the securities issuable upon the exercise of each whole Exercised Warrant
shall be one common share in the capital of Ausam (each a “Common Share”) and
one-half of one Common Share purchase warrant (each an “Incentive Warrant”),
with each whole Incentive Warrant entitling the holder thereof to purchase one
Common Share for a period of five years following the date of issuance of the
Incentive Warrant at a price of (i) US$1.50 up to and including the second
anniversary of the date of issuance of the Incentive Warrants; (ii) thereafter
at a price of US$1.65 up to and including the third anniversary of the date of
issuance of the Incentive Warrants; (iii) thereafter at a price of US$1.82 up to
and including the fourth anniversary of the date of issuance of the Incentive
Warrants; and (iv) thereafter at a price of US$2.00 up to and including the
fifth anniversary of the date of issuance of the Incentive Warrants. Each
Incentive Warrant and any Common Shares issuable on the exercise thereof will be
subject to a six month hold period commencing upon the issuance of such
Incentive Warrant.

 

2. The term of the Program shall be from October 20, 2008 to 5:00 p.m. (Calgary
time) November 18, 2008 (the “Expiry Date”), provided that Ausam may, in its
sole discretion, extend the term of the Program at any time and from time to
time. In order to participate in the Program, the following deliveries must
received by Ausam by no later than 5:00 p.m. (Calgary time) (the “Expiry Time”)
on November 18, 2008. If Ausam elects to extend the term of the Program the
following deliveries must be received by no later than 5:00 p.m. (Calgary time)
on the extended Expiry Date:

 

  (a) a completed and duly executed copy of this Agreement;

 

  (b) the original Warrant Certificate as described above;

 

  (c) a certified cheque, bank draft or wire transfer in an amount equal to the
aggregate Amended Exercise Price with respect to the Exercised Warrants; and

 

  (d) such other documentation may be required by Ausam pursuant to the terms of
the Program.

 

3. Only persons who are “accredited investors” under applicable securities laws
or who provide satisfactory evidence that they meet the requirements of another
available exemption from the prospectus and registration requirements of
applicable securities laws may participate in the Program.

 

4. Warrants held by insiders of Ausam (in excess of an aggregate of 483,279
Warrants held by such insiders which may participate on a pro rata basis),
Warrants previously issued to agents as compensation or held by employees of
such agents and Warrants issued by Ausam after October 20, 2008, are not
eligible for the Early Exercise Program

 

5. Ausam may issue certificates representing the Common Shares and Incentive
Warrants that become issuable pursuant to the Program from time to time during
the term of the Program and as soon as is practicable, but in any event no later
than five business days, following the Expiry Time.

 

- 2 -



--------------------------------------------------------------------------------

6. All references in this Agreement to “$” or dollars shall be to United States
dollars unless otherwise specified.

PART II – AMENDMENT AND EXERCISE

The undersigned registered holder of Warrants (the “Warrantholder”) acknowledges
and agrees that:

 

1. it delivers to Ausam the enclosed Warrant Certificate(s) and irrevocably
accepts the terms and conditions of this Agreement in respect of the Exercised
Warrants in accordance with the terms and conditions of this Agreement and, on
and subject to the terms and conditions of this Agreement, hereby amends and
exercises the Exercised Warrants;

 

2. it represents and warrants that: (a) the undersigned has full power and
authority to amend and exercise the Exercised Warrants and has not sold,
assigned or transferred or agreed to sell, assign or transfer any of such
Exercised Warrants to any other persons; (b) the undersigned is the owner of the
Exercised Warrants represented by the Warrant Certificate(s) described above;

 

3. it directs Ausam or its transfer agent, upon exercise of the Exercised
Warrants: (a) to issue or cause to be issued Common Shares and Incentive
Warrants in those amounts to which the undersigned is entitled as consideration
for the exercise of the Exercised Warrants pursuant to the Program in the name
indicated below and to send such Common Shares and Incentive Warrants by first
class mail, postage prepaid, to the address as indicated below; and (b) return
any certificates for Warrants not exercised pursuant to the Program to the
address indicated below (and if no name, address or delivery instructions are
indicated, to the undersigned at the address of the undersigned as shown on the
register of Warrants maintained by Ausam);

 

4. if the certificate(s) representing the Warrants described herein to be
delivered are not provided herewith, the undersigned Warrantholder covenants and
agrees to ensure that such certificates are delivered to Ausam and acknowledges
that the exercise of such Warrants pursuant to the Program will not be accepted
until such certificates are delivered to Ausam which the Warrantholder shall
ensure occurs forthwith and in any event prior to the Expiry Time;

 

5. delivery shall be effected upon, and risk of loss and title to each Warrant
Certificate shall not pass until receipt by Ausam of this Agreement, duly
completed and signed, together with the items referred to under Part I,
Section 2 hereof. All questions as to validity, form and eligibility of any
surrender of Warrant Certificates hereunder will be reasonably determined by
Ausam and such determination shall be final and binding; and

 

6. except as specifically provided in this Agreement, all provisions of the
Warrants are ratified and confirmed and shall remain in full force and effect.

 

- 3 -



--------------------------------------------------------------------------------

PART III – SUBSCRIPTION

The undersigned Warrantholder (the “Subscriber”) on its own behalf and, as
applicable, on behalf of the beneficial holder of Warrants (the “Beneficial
Holder”) acknowledges and agrees that:

Securities Compliance

 

1. it has not received or been provided with, nor has it requested, nor does it
have any need to receive, any offering memorandum, any prospectus, sales or
advertising literature, or any other document (other than an annual report,
interim report, information circular or any other continuous disclosure
document, other than an offering memorandum, the content of which is prescribed
by statute or regulation) describing or purporting to describe the business and
affairs of Ausam which has been prepared for delivery to, and review by,
prospective purchasers in order to assist it in making an investment decision in
respect of the execution of this Warrant Amendment, Exercise and Subscription
Form thereby amending the Warrants, the Common Shares issuable upon exercise of
the Warrants, the Incentive Warrants or the Common Shares issuable on the
exercise thereof (the amended Warrants, the Common Shares issuable upon exercise
of the amended Warrants, the Incentive Warrants and the Common Shares issuable
on the exercise of the Incentive Warrants are herein collectively referred to as
the “Incentive Securities”); and

 

2. it has not become aware of any advertisement in printed media of general and
regular paid circulation (or other printed public media), radio, television or
telecommunications or other form of advertisement (including electronic display)
with respect to the distribution of the Incentive Warrants; and

 

3. with respect to Canadian securities matters (to be completed by ALL
Subscribers, regardless of jurisdiction of residence):

 

  (a) it is subscribing as principal for its own account, not for the benefit of
any other person, for investment only and not with a view to the resale or
distribution of all or any of the Incentive Securities, it is resident in or
otherwise subject to the applicable securities laws of a province of Canada and
it is an “accredited investor”, as such term is defined in National Instrument
45-106 – Prospectus and Registration Exemptions (“NI 45-106”), and, if not an
individual, it pre-existed the Program and has a bona fide purpose other than
the investment in the Incentive Warrants and it was not created or used solely
to purchase or hold securities as an accredited investor as described in
paragraph (m) of the definition of “accredited investor” in NI 45-106, and has
initialed or placed a check mark in one of the categories of “accredited
investor” set forth below indicating that the Subscriber satisfies one of the
categories of “accredited investor” set forth in such definition; OR

 

  (b)

if it is not subscribing as principal, it is duly authorized to enter into this
Agreement and to execute and deliver all documentation in connection with the
purchase on behalf of the Beneficial Holder, who is purchasing as principal for
its own account, not for the benefit of any other person, and not with a view to
the resale or distribution of all or any of the Incentive Securities, it
acknowledges that Ausam is required by law to disclose to certain regulatory
authorities the identity of each Beneficial Holder for whom it may be acting,
and it and the Beneficial Holder is resident in or otherwise subject to the
applicable securities laws of a province of Canada and it is an “accredited
investor” as such term is defined in paragraphs (p) or (q) of the definition of
“accredited investor” in NI 45-106 (provided, however, that it is not a trust
company or trust Company registered under the laws of Prince Edward Island that
is not registered or authorized under the

 

- 4 -



--------------------------------------------------------------------------------

 

Trust and Loan Companies Act (Canada) or under comparable legislation in another
jurisdiction in Canada) and is therefore deemed to be purchasing as principal
pursuant to NI 45-106 and it has initialled or placed a check mark in one of the
categories of “accredited investor” set forth below indicating that the it
satisfies one of the categories of “accredited investor” set out in paragraphs
(p) or (q) of such definition; and

NOTE: INITIAL BESIDE THE APPLICABLE PORTION OF THE DEFINITIONS BELOW.

Accredited Investor - (defined in NI 45-106) means, amongst other things:

 

 

  (a)   a Canadian financial institution, or a Schedule III bank,

 

  (b)   the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada),

 

  (c)   a subsidiary of any person or company referred to in paragraphs (a) or
(b), if the person owns all of the voting securities of the subsidiary, except
the voting securities required by law to be owned by directors of that
subsidiary,

 

  (d)   a person registered under the securities legislation of a jurisdiction
of Canada as an adviser or dealer, other than a person registered solely as a
limited market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador),

 

  (e)   an individual registered or formerly registered under the securities
legislation of a jurisdiction of Canada as a representative of a person referred
to in paragraph (d),

 

  (f)   the Government of Canada or a jurisdiction of Canada, or any crown
corporation, agency or wholly-owned entity of the Government of Canada or a
jurisdiction of Canada,

 

  (g)   a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l’île de
Montréal or an intermunicipal management board in Québec,

 

  (h)   any national, federal, state, provincial, territorial or municipal
government of or in any foreign jurisdiction, or any agency of that government,

 

  (i)   a pension fund that is regulated by either the Office of the
Superintendent of Financial Institutions (Canada) or a pension commission or
similar regulatory authority of a jurisdiction of Canada,

 

  (j)   an individual who, either alone or with a spouse, beneficially owns,
directly or indirectly, financial assets having an aggregate realizable value
that before taxes, but net of any related liabilities, exceeds CDN$1,000,000,

 

  (k)   an individual whose net income before taxes exceeded CDN$200,000 in each
of the two most recent calendar years or whose net income before taxes combined
with that of a spouse exceeded CDN$300,000 in each of the two most recent
calendar years and who, in either case, reasonably expects to exceed that net
income level in the current calendar year,

 

  (l)   an individual who, either alone or with a spouse, has net assets of at
least CDN$5,000,000,

 

- 5 -



--------------------------------------------------------------------------------

 

  (m)   a person other than an individual or investment Corporation, that has
net assets of at least CDN$5,000,000, as shown on its most recently prepared
financial statements,

 

  (n)   an investment Corporation that distributes or has distributed its
securities only to (i) a person that is or was an accredited investor at the
time of the distribution; (ii) a person that acquires or acquired securities in
the minimum circumstances referred to in sections 2.10 and 2.19 of NI 45-106; or
(iii) a person described in subparagraph (i) or (ii) that acquires or acquired
securities under section 2.18 of NI 45-106,

 

  (o)   an investment fund that distributes or has distributed securities under
a prospectus in a jurisdiction in Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt,

 

  (p)   a trust company or trust corporation registered or authorized to carry
on business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be,

 

  (q)   a person acting on behalf of a fully managed account managed by that
person, if that person (i) is registered or authorized to carry on business as
an advisor or the equivalent under the securities legislation of a jurisdiction
of Canada or a foreign jurisdiction; and (ii) in Ontario, is purchasing a
security that is not a security of an investment fund,

 

  (r)   a registered charity under the Income Tax Act (Canada) that, in regard
to the trade, has obtained advice from an eligibility adviser or an adviser
registered under the securities legislation of the jurisdiction of the
registered charity to give advice on the securities being traded,

 

  (s)   an entity organized in a foreign jurisdiction that is analogous to any
of the entities referred to in paragraphs (a) to (d) or paragraph (i) in form
and function,

 

  (t)   a person in respect of which all of the owners of interests, direct,
indirect, or beneficial, except the voting securities required by law to be
owned by directors, are persons that are accredited investors,

 

  (u)   an investment fund that is advised by a person registered as an adviser
or a person that is exempt from registration as an advisor, or

 

  (v)   a person that is recognized or designated by the securities regulatory
authority or, except in Ontario and Québec, the regulator, as (i) an accredited
investor, or (ii) an exempt purchaser in Alberta, British Columbia after NI
45-106 comes into force.

 

4. with respect to United States securities matters (to be completed by
Subscribers resident in or otherwise subject to applicable securities
legislation of the United States):

 

  (i) it is an “accredited investor” that satisfies the criteria set forth in
Rule 501(a)(1), (2), (3), (4), (5), (6), (7) or (8) of Regulation D promulgated
under the United States Securities Act of 1933, as amended, because it meets at
least one of the following standards:

 

- 6 -



--------------------------------------------------------------------------------

NOTE: INITIAL BESIDE THE APPLICABLE PORTION OF THE DEFINITIONS BELOW.

 

   

 

  it is a corporation, Massachusetts or similar business trust, partnership or
an organization described in Section 501(c)(3) of the Internal Revenue Code, not
formed for the specific purposes of acquiring the Shares, with total assets in
excess of US$5,000,000; or    

 

  it is either: (i) a bank as defined in Section 3(a)(2) of the U.S. Securities
Act or any savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the U.S. Securities Act whether acting in its individual
or fiduciary capacity; (ii) a broker or dealer registered pursuant to Section 15
of the Securities Exchange Act of 1934, as amended; (iii) an insurance company
as defined in Section 2(13) of the U.S. Securities Act; (iv) an investment
company registered under the Investment Company Act of 1940, as amended, or a
business development company as defined in Section 2(a)(48) of such Act; (v) a
Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958; (vi) a plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of US$5,000,000; or (vii) an employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974, if such investment decision
is made by a plan fiduciary, as defined in Section 3(21) of such Act, which plan
fiduciary is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of US$5,000,000 or, if a self directed plan, with investment decisions
made solely by persons who are accredited investors; or    

 

  it is a private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940; or    

 

  it is a director or executive officer of Ausam; or    

 

  it is a natural person whose individual net worth or joint net worth with that
person’s spouse, at the time of purchase, exceeds US$1,000,000; or    

 

  it is a natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with such person’s spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;    

 

  it is a trust, with total assets in excess of US$5,000,000, not formed for the
specific purpose of acquiring the Units, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) of Regulation D under
the U.S. Securities Act; or    

 

  it is an entity in which all of the equity owners are accredited investors
under one or more of the categories indicated above;

 

- 7 -



--------------------------------------------------------------------------------

5. if the Subscriber (or if applicable, the Beneficial Holder) is resident in or
otherwise subject to applicable securities legislation of a province of Canada
or of the United States, but does not satisfy the criteria of one of the
categories of “accredited investor” set forth above, the issuance of Incentive
Warrants to the Subscriber (or if applicable, the Beneficial Holder) hereunder
would, if completed, be made pursuant to an exemption from the applicable
prospectus and registration requirements (the particulars of the exemption being
enclosed herewith by the Subscriber), and the Subscriber will deliver to Ausam
such further particulars of the exemption(s) and evidence of the Subscriber’s
(or if applicable, the Beneficial Holder’s) qualifications thereunder as Ausam
may request; and

 

6. if the Subscriber (or if applicable, the Beneficial Holder) is resident in a
jurisdiction other than a province of Canada, the issuance to the Subscriber (or
if applicable, the Beneficial Holder) of Incentive Warrants hereunder would, if
completed, comply with (i) the provisions of section 3 or 5 of this Article III
as if the Subscriber (or if applicable, the Beneficial Holder) were a resident
of Alberta and (ii) the requirements of all applicable securities legislation in
the jurisdiction of its residence, and the Subscriber will deliver to Ausam such
further evidence as Ausam may request. The entering into of this Agreement will
not cause the Ausam or any of its directors, officers or representatives to
become subject to or require any disclosure, prospectus, offering memorandum, or
other reporting requirement in such jurisdiction; and

Additional United States Securities Compliance

 

7. it is aware that the Incentive Securities have not been and will not be
registered under the United States Securities Act of 1933, as amended (“U.S.
Securities Act”) or the securities laws of any state of the United States and
that these securities may not be offered or sold, directly or indirectly, in the
United States without registration under the U.S. Securities Act or compliance
with requirements of an exemption from registration and the applicable laws of
all applicable states and acknowledges that Ausam has no present intention of
filing a registration statement under the U.S. Securities Act in respect of the
Incentive Securities; and

 

8. it undertakes and agrees that it will not offer or sell any of the Incentive
Securities in the United States unless such securities are registered under the
U.S. Securities Act and the securities laws of all applicable states of the
United States or an exemption from such registration requirements is available;
and

Privacy Law Compliance

 

9. it acknowledges that this Agreement requires the Subscriber to provide
certain personal information to Ausam. Such information is being collected by
Ausam for the purposes of participating in the Program, which includes, without
limitation, determining the Subscriber’s (or if applicable, the Beneficial
Holder’s) eligibility to purchase the Incentive Warrants under applicable
securities laws, preparing and registering certificates representing the
Incentive Warrants to be issued to the Subscriber and completing filings
required by any stock exchange or securities regulatory authority. The
Subscriber’s (or if applicable, the Beneficial Holder) personal information may
be disclosed by Ausam to:

 

  (a) all relevant stock exchanges or securities regulatory authorities;

 

- 8 -



--------------------------------------------------------------------------------

  (b) Ausam’s registrar and transfer agent;

 

  (c) the Canada Revenue Agency; and

 

  (d) any of the other parties involved in the Program, including legal counsel,
and may be included in record books in connection with the Program.

By executing this Agreement, the Subscriber (or if applicable, the Beneficial
Holder) is deemed to be consenting to the foregoing collection, use and
disclosure of the Subscriber’s personal information. The Subscriber (or if
applicable, the Beneficial Holder) also consents to the filing of copies or
originals of any of the Subscriber’s documents as may be required to be filed
with any securities regulatory authority in connection with the transactions
contemplated hereby. If it is a resident of or otherwise subject to applicable
securities laws of Ontario, the Subscriber (or if applicable, the Beneficial
Holder) acknowledges that it has been notified by Ausam: (a) of the delivery to
the Ontario Securities Commission (the “OSC”) of the full name, residential
address and telephone number of the Subscriber, the number and type of
securities purchased, the total purchase price, the exemption relied upon and
the date of distribution; (b) that this information is being collected
indirectly by the OSC under the authority granted to it in securities laws;
(c) that this information is being collected for the purposes of the
administration and enforcement of the securities laws of Ontario; and (d) that
the Administrative Assistant to the Director of Corporate Finance can be
contacted at Suite 1903, Box 55, 20 Queen Street West, Toronto, Ontario M5H 3S8
or at (416) 593-8086 regarding any questions about the OSC’s indirect collection
of this information; and further authorized such indirect collection of the
information by the OSC; and

Risk Acknowledgement

 

10. it is aware that no market exists for the Incentive Warrants;

 

11. it acknowledges that:

 

  (a) no securities commission or similar regulatory authority has reviewed or
passed on the merits of the Incentive Warrants; and

 

  (b) there is no government or other insurance covering the Incentive Warrants;
and

 

  (c) there are risks associated with the purchase of the Incentive Warrants;
and

 

  (d) there are restrictions on the Subscriber’s ability to resell the Incentive
Securities and it is the responsibility of the Subscriber to find out what those
restrictions are and to comply with them before selling the Incentive
Securities; and

 

  (e) Ausam has advised the Subscriber that Ausam is relying on an exemption
from the requirements to provide the Subscriber with a prospectus and to sell
securities through a person or company registered to sell securities under the
applicable securities laws in the jurisdiction in which it resides and other
applicable securities laws and, as a consequence of acquiring Incentive Warrants
pursuant to this exemption, certain protections, rights and remedies provided by
the applicable securities laws in the jurisdiction in which it resides and other
applicable securities laws, including statutory rights of rescission or damages,
will not be available to the Subscriber; and

 

12.

it has been independently advised as to restrictions with respect to trading in
the Incentive Securities imposed by applicable securities laws, confirms that no
representation (written or oral) has been made to it by or on behalf of Ausam
with respect thereto, acknowledges that it is aware of the characteristics of
the Incentive Securities, the risks relating to an investment therein and of

 

- 9 -



--------------------------------------------------------------------------------

 

the fact that it may not be able to resell the Incentive Securities except in
accordance with limited exemptions under applicable securities laws and
regulatory policy until expiry of the applicable restricted period and
compliance with the other requirements of applicable securities law; with
respect to United States securities laws, it agrees that any certificates
representing the Incentive Securities that are issued prior to the date that is
six months and one day after the date of issuance of such Incentive Securities
(if Ausam continues to be a reporting company under Section 15(d) of the
Securities Exchange Act of 1934) or that is one year and one day after the date
of issuance of such Incentive Securities (if Ausam ceases to be a reporting
company under Section 15(d) of the Securities Exchange Act of 1934) will bear a
legend indicating that the resale of such Incentive Securities is restricted;
and with respect to Canadian securities laws, it agrees that the certificates
representing the Incentive Warrants and the Common Shares issuable on the
exercise thereof may bear a restrictive legend indicating that the resale of
such securities is restricted; the Subscriber (or if applicable, the Beneficial
Holder) further acknowledges that it has been advised to consult its own legal
counsel in its jurisdiction of residence for full particulars of the resale
restrictions applicable to it; and

 

13. it has such knowledge of financial and business affairs as to be capable of
evaluating the merits and risks of its investment and is able to bear the
economic risk of loss of its investments or, where it is not purchasing as
principal, each disclosed beneficial principal is able to bear the economic risk
of loss of its investment; and

 

14. except for the representations and warranties made by Ausam in this
Agreement, it has not relied upon any verbal or written representation as to
fact or otherwise made by (or on behalf of) Ausam; and

 

15. it confirms that neither Ausam nor any of its directors, officers, employees
or representatives, have made any representations (oral or written) to the
Subscriber (or if applicable, the Beneficial Holder):

 

  (a) that any person will resell or repurchase the Incentive Securities;

 

  (b) that any person will refund the purchase price of the Incentive
Securities; or

 

  (c) as to the future price or value of the Incentive Securities; and

 

16. it understands, acknowledges and is aware that the Incentive Securities are
being issued only on a “private placement” basis and that the issuance and
delivery of the Incentive Securities is conditional upon such issuance being
exempt from the requirements under applicable securities laws as to the filing
of a prospectus or delivery of an offering memorandum or upon the issuance of
such orders, consents or approvals as may be required to permit such issuance
without the filing of a prospectus or delivering of an offering memorandum and,
as a consequence: (i) it is restricted from using most of the civil remedies
available under securities laws; (ii) it may not receive information that would
otherwise be required to be provided to it under securities laws; (iii) Ausam is
relieved from certain obligations that would otherwise apply under securities
laws; and (iv) the common law may not provide an adequate remedy in the event it
suffers investment losses in connection with the Incentive Securities acquired
pursuant to the Program; and

 

17. it acknowledges that Ausam may complete additional financings in the future
in order to develop the business of Ausam and to fund its ongoing development;
that there is no assurance that such financings will be available and, if
available, on reasonable terms; any such future financings may have a dilutive
effect on current securityholders, including the Subscriber (or if applicable,
the Beneficial Holder); that if such future financings are not available, Ausam
may be unable to fund its ongoing development; and

 

- 10 -



--------------------------------------------------------------------------------

Resale and Further Assurance

 

18. if required by applicable securities laws, regulations, rules, policies or
orders or by any securities commission, stock exchange or other regulatory
authority, the Subscriber will execute, deliver, file and otherwise assist Ausam
in filing, such reports, undertakings and other documents with respect to the
issue of the Incentive Securities; and

 

19. it will not resell the Incentive Securities except in accordance with the
provisions of applicable securities laws, regulations, rules, policies and
orders and stock exchange rules, as applicable; and

 

20. it acknowledges that it has been encouraged to and has obtained independent
legal, income tax and investment advice with respect to its subscription for the
Incentive Securities and, accordingly, has had the opportunity to acquire an
understanding of the meanings of all terms contained herein relevant to the
Subscriber for purposes of giving representations, warranties and covenants
under this Agreement.

[remainder of page left intentionally blank]

 

- 11 -



--------------------------------------------------------------------------------

PART IV – GENERAL

The undersigned Subscriber and, if applicable, the Beneficial Holder
acknowledges and agrees that:

 

1. if a company, partnership, unincorporated association or other entity, it has
the legal capacity to enter into and be bound by this Agreement and further
certifies that all necessary approvals of directors, shareholders, partners or
otherwise have been given and obtained; and

 

2. if an individual, it is of the full age of majority and is legally competent
to execute this Agreement and take all action pursuant hereto; and

 

3. this Agreement has been duly and validly authorized, executed and delivered
by and constitutes a legal, valid, binding and enforceable obligation of the
Subscriber; and

 

4. where it is acting as agent for a Beneficial Holder, it is duly authorized to
execute and deliver this Agreement and all other necessary documentation in
connection with such subscription on behalf of such Beneficial Holder and this
Agreement has been duly authorized, executed and delivered by or on behalf of,
and constitutes a legal, valid, binding and enforceable agreement of, such
Beneficial Holder; and

 

5. the entering into of this Agreement and the completion of the transactions
contemplated hereby do not and will not result in a violation of any of the
terms or provisions of any law applicable to the Subscriber (or if applicable,
the Beneficial Holder), and if the Subscriber (or if applicable, the Beneficial
Holder) is not a natural person, any of such person’s constating documents, or
any agreement to which the Subscriber (or if applicable, the Beneficial Holder)
is a party or by which it is bound; and

 

6. it covenants to execute, upon request, any additional documents, transfers
and other assurances as may be necessary or desirable to complete the
transactions contemplated by the Program as requested by Ausam; and

 

7. by virtue of the execution of this Agreement, it shall be deemed to have
agreed that all questions as to validity, form, eligibility for participation in
the Program (including timely receipt) and acceptance of any Warrants and
accompanying documents delivered pursuant to the Program will be determined by
Ausam in its sole discretion and that such determination shall be final and
binding and acknowledges that there shall be no duty or obligation on Ausam or
any other person to give notice of any defect or irregularity in any delivery
and no liability shall be incurred by Ausam for failure to give such notice.

 

- 12 -



--------------------------------------------------------------------------------

BOX A

 

    

BOX B

 

ISSUE COMMON SHARES AND INCENTIVE WARRANTS IN THE NAME OF (please print or
type):      SEND COMMON SHARES AND INCENTIVE WARRANTS (UNLESS BOX C IS CHECKED)
TO (please print or type):

 

    

 

(Name)      (Name)

 

    

 

(Street Address and Number)      (Street Address and Number)

 

    

 

(City and Province)      (City and Province)

 

    

 

(Country and Postal Code)      (Country and Postal Code)

 

     (Telephone - Business)          

BOX C

 

     ¨   HOLD COMMON SHARES AND INCENTIVE WARRANTS FOR PICK-UP AT THE OFFICES OF
OLYMPIA TRUST COMPANY AT:        2300, 125 – 9TH AVENUE S.E. CALGARY, ALBERTA
T2G 0P6

 

- 13 -



--------------------------------------------------------------------------------

  

BOX D

 

IN THE CASE OF A PARTIAL EXERCISE (SEE INSTRUCTION 5) NEW CERTIFICATE(S) FOR
WARRANTS ARE TO BE ISSUED AS ONE CERTIFICATE OR:

     ¨   In the following denominations (please print or type):       

 

      

 

      

 

       (Name)       

 

       (Street Address and Number)       

 

       (City and Province)       

 

       (Country and Postal Code)       

 

       (Telephone - Business)  

 

WARRANTHOLDER SIGNATURE(S) Signature guaranteed by (if required under
Instruction 3):     Dated:                     , 2008

 

   

 

Authorized Signature     Signature of Warrantholder or Authorized Representative
(See Instructions 2 and 4)

 

   

 

Name of Guarantor (please print or type)     Name of Warrantholder (please print
or type)

 

   

 

Address (please print or type)     Name of Authorized Representative, if
applicable (please print or type)    

 

    Telephone Number (during business hours)

 

- 14 -



--------------------------------------------------------------------------------

INSTRUCTIONS

 

1. Use of Agreement

 

  (a) This Agreement, or a manually executed facsimile copy thereof, properly
completed and duly executed as required by the instructions set forth below,
together with accompanying certificates representing the Exercised Warrants and
all other documents required by this Agreement, must be received by Ausam at the
office specified below before the Expiry Time.

 

  (b) The method of delivery of this Agreement, Warrant Certificates
representing Exercised Warrants and all other required documents is at the
option and risk of the person depositing same, and delivery will be deemed
effective only when such documents are actually received by Ausam. Ausam
recommends that such documents be delivered by hand to Ausam and a receipt
obtained. If such documents are mailed, Ausam recommends that registered mail
with return receipt be used and that proper insurance be obtained.
Warrantholders whose Warrants are registered in the name of a nominee should
contact their stockbroker, investment dealer, bank, trust company or other
nominee for assistance in executing this Agreement and delivering their
Warrants.

 

2. Execution of this Agreement

This Agreement must be completed and signed by the registered Warrantholder
exercising its Warrants pursuant to the Program or by such Warrantholder’s duly
authorized representative (in accordance with Instruction 4).

 

  (a) If this Agreement is signed by the registered owner(s) of the accompanying
Warrant Certificate(s), such signature(s) on this Agreement must correspond with
the name(s) as registered or as written on the face of such Warrant
Certificate(s) without any change whatsoever, and the Warrant Certificate(s)
need not be endorsed. If such transmitted Warrant Certificate(s) is held of
record by two or more joint owners, all such owners must sign this Agreement.

 

  (b) If this Agreement is signed by a person other than the registered owner(s)
of the Warrants or if certificate(s) for Common Shares and/or Incentive Warrants
issuable pursuant to the Program are to be issued to a person other than the
registered holder(s): (i) such delivered Warrant Certificate(s) must be endorsed
or be accompanied by an appropriate warrant transfer power of attorney duly and
properly completed by the registered owner(s); and (ii) the signature(s) on such
endorsement or warrant transfer power of attorney must correspond exactly to the
name(s) of the registered owner(s) as registered or as appearing on the Warrant
Certificate(s) and must be guaranteed as noted in paragraph 3 below.

 

3. Guarantee of Signatures

If this Agreement is executed by a person other than the registered owner(s) of
the Warrants, or if certificate(s) for Common Shares and Incentive Warrants
issuable pursuant to the Program are to be issued to a person other than such
registered owner(s) (see Box A) as shown on the register of Warrantholders
maintained by Ausam, such signature must be guaranteed by an Eligible
Institution, or in some other manner satisfactory to Ausam (except that no
guarantee is required if the signature is that of an Eligible Institution).

 

- 15 -



--------------------------------------------------------------------------------

4. Fiduciaries, Representatives and Authorizations

Where this Agreement or any certificate or warrant transfer power of attorney is
executed by a person on behalf of an executor, administrator, trustee, guardian,
attorney-in-fact, agent, corporation, partnership or association, or is executed
by any other person acting in a fiduciary or representative capacity, such
person should so indicate when signing and this Agreement must be accompanied by
satisfactory evidence of the authority to act. Ausam, at its discretion, may
require additional evidence of authority or additional documentation.

 

5. Partial Amendment and Exercise

If less than the total number of Warrants evidenced by any certificate are
submitted to be amended and exercised pursuant to the Program, fill in the
number of Warrants to be amended and exercised on the face page of this
Agreement. In such case, new certificate(s) for the number of Warrants not
amended and exercised will be sent to the registered owner as soon as
practicable following the Expiry Time, unless otherwise provided in the
appropriate box on this Agreement. The total number of Warrants evidenced by all
Warrant Certificates delivered will be deemed to have been amended and exercised
unless otherwise indicated.

 

6. Miscellaneous

 

  (a) If the space on this Agreement is insufficient to list all Warrant
Certificates for Exercised Warrants, additional certificate numbers and the
number of Exercised Warrants may be included in a separate signed list affixed
to this Agreement.

 

  (b) If Warrant Certificates are registered in different forms (e.g. “Joe Doe”
and “J. Doe”), a separate Agreement should be signed for each different
registration.

 

  (c) No alternative, conditional or contingent amendment and exercises will be
accepted. All exercising Warrantholders by execution of this Agreement (or a
facsimile thereof) waive any right to receive any notice of acceptance of
Warrants for exercise.

 

  (d) The Program and any agreement resulting from the acceptance of the offer
to participate in the Program will be construed in accordance with and governed
by the laws of the Province of Alberta and the laws of Canada applicable therein
and the Warrantholders and Subscribers entering into this Agreement hereby
unconditionally and irrevocably attorns to the non-exclusive jurisdiction of the
courts of the Province of Alberta.

 

  (e) Additional copies of this Agreement may be obtained from Ausam at the
addresses listed below or on SEDAR at www.sedar.com.

 

7. Lost Warrant Certificates

If a Warrant Certificate has been lost or destroyed, this Agreement should be
completed as fully as possible and forwarded, together with a letter describing
the loss, to Bennett Jones LLP, counsel to Ausam. Ausam will respond with the
replacement requirements, which must be completed and returned to Ausam c/o
Bennett Jones LLP prior to the Expiry Time. If a Warrant Certificate has been
lost or destroyed, please ensure that you provide your telephone number so that
you may be contacted in respect to the foregoing.

 

- 16 -



--------------------------------------------------------------------------------

By Mail, Hand and Courier

Bennett Jones LLP

4500 Bankers Hall East

855 2nd Street S.W.

Calgary, Alberta T2P 4K7

Attn: Sean Mason

Fax: (403) 265-7219

Tel: (403) 298-3027

masons@bennettjones.ca

-or-

For Further Information

Ausam Energy Corporation

13103 FM 1960 West Suite 210

Houston, Texas 77065

Attn: Mark Avery

Fax: (832) 678-2205

Tel: (832) 678-2200

MAvery@NoramResources.com

Any questions and requests for assistance may be directed by Warrantholders to
Ausam at the telephone numbers and location set out above.